IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                                  No. 98-40952
                                Summary Calendar



                          UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                     versus

                            KEMON DEWAYNE JACKO,

                                                  Defendant-Appellant.

                           - - - - - - - - - -
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 1:98-CR-9-1
                           - - - - - - - - - -

                                  June 2, 1999

Before DAVIS, DUHÉ, and PARKER, Circuit Judges.

PER CURIAM:1

      Kemon Dewayne Jacko appeals his sentence after pleading guilty

to possession with intent to distribute cocaine base. Jacko argues

that the district court erred by including the amount of cocaine

base, 27.97 grams, seized on July 26, 1996.              He contends that this

amount was not relevant conduct; that the only information which

could connect his possession with intent to distribute cocaine base

on   July   26,   1996,   and   October   31,    1997,    was   information   he

proffered as part of his cooperation agreement; and he argues that


      1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
the use of this information to determine his sentence violated his

U.S.S.G. § 1B1.8 agreement with the Government. The district court

did not clearly err in finding that Jacko’s statements to the

police   were   not   barred    by   §   1B1.8   from   being   considered   to

determine his sentence.        United States v. Gibson, 48 F.3d 876, 878

(5th Cir. 1995).      Jacko’s statement that he had sold drugs since

December 1993 bridges the relevant conduct gap between July 26,

1996, and October 31, 1997.

     Jacko argues that the district court erred by increasing his

offense level for possession of a firearm under § 2D1.1(b)(1).

However, Jacko concedes that if the July 26, 1996, conduct is

upheld as being relevant conduct, the two-level increase for the

firearm possessed on July 26 would be properly assessed.             Based on

his concession and our conclusion that the July 26, 1996, conduct

was properly considered as relevant conduct, we need not consider

this issue.

     AFFIRMED.